DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 101 rejection, the 101 rejection under Section 33(a) is withdrawn. 
With regards to the 112(b) the rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 7, 11 have been considered but are moot and/or not persuasive. Applicants argues that the Field reference does not disclose “determining a baseline heart rate and an acceptable range of heart rate for a patient, based at least in part on prior heart rate data for the patient”, however Field as recited in the updated rejection does disclose setting threshold for the acceptable ranges based on prior heart rate data ([0069]-[0070]). an interpretation of Fie may not explicitly disclose “determining a baseline heart rate” which is “based at least in part on prior heart rate data for the patient” The Pu reference recites performing such baseline determinations as well as acceptable ranges based on a baseline determination. At least one additional reference in the conclusion has been provided to show determining a baseline from prior data including averaging was known. 
Examiner notes that applicants applied this argument to claim 11 however claim 11 did not make the amendment that is found in 1 and 7, namely the “based at least in part on prior heart rate data for the patient”. As the only argument is directed to that portion, Examiner believes this was an accidental oversight.
Applicants arguments with regards to the dependent claims are reliant on those to claims 1, 7 and 11 and thus are also not moot and/or not persuasive.

Priority
The provisional app the current app is claiming the benefit of was filed on 7/1/13 and the PCT was filed on 7/1/14, 30 months passed ending 1/2/2017. The PCT was later revived on 6/13/19 and is currently under prosecution. For clarity of the record Examiner is applying 7/1/13 as the effective filing date. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field (Dirk Field et al., US 20110112418) hereinafter Fie in view of Cross (Brett Cross et al., US 20100081913) hereinafter Cross or, in the alternative, under 35 U.S.C. 103 as obvious over Fie in view of Cross in further view of Pu (Yachuan Pu et al., US 20100204586) hereinafter Pu.
Regarding claim 1, an interpretation of Fie discloses a computerized method for detecting heart arrhythmia using a heart monitoring system (abstract, [0063]), the method comprising: 
 determining an acceptable range of heart rate for a patient ([0063], [0069]-[0070], [0072]-[0073] and Fig. 15; The baseline is established by the system using the configuration file), based at least in part on prior heart rate data for the patient ([0069]-[0070] including “The transfer each day of a complete recording archive of full disclosure data, every heartbeat of the patient, enables subtle cardiac conditions to be diagnosed which may not be found with typical ECG strip reporting. For instance, a high heart rate alarm limit may be set to a level considerably above the patient's normal heart rhythm . . . The identification of such subtleties in the daily archive by sophisticated analysis programs at the monitoring center can lead to . . . to the resetting of alarms and alarm limits to more effectively reveal characteristics of a cardiac condition.”, [0071]-[0073]; recited portions disclose gathering archive data daily and setting threshold based on the archived data);

a sensor patch configured to be in contact with a skin surface of the patient (20 Fig. 2, [0049]-[0050], [0056]-[0057), wherein the sensor patch comprises a plurality of sensors for measuring physiologic or pathologic parameters of the patient ([0062]-[0064], [0071]-[0073], Fig. 2-5, Claims 1-5); 
a control unit comprising a first computer processor (Figs. 12a-12b, abstract, [0063], [0067]), wherein the control unit is releasably receivable in a cradle of the sensor patch ([0050]-[0052], Figs. 2-4), and wherein the control unit is in electrical communication with the plurality of sensors when the control unit is in the cradle (26 Fig. 2 and 36 Fig. 3b, [0051]-[0052]); and 
a cap (30 Fig. 3a, top of “clamshell case”; [0051]), wherein the cap is configured to releasably couple with the sensor patch to detain the control unit in the cradle ([0050]-[0052], Figs. 2-4; the top of the clamshell case is releasably clips to patch).  
comparing, using least one of the first computer processor or a second computer processor ([0063], [0067], Figs. 12a-12b), the patient's heart rate to the acceptable range of heart rate for the patient ([0063], [0071]-[0073], Fig. 15, Claims 1-5); 
based on determining that the patient's heart rate is outside of the acceptable range, classifying one or more heartbeats of the patient as irregular ([0063], [0071]-[0073], Fig. 15, Claims 1-5); and 
determining, using least one of the first computer processor or the second computer processor and based on heartbeats of the patient that have been classified as irregular ([0063], [0071]-

An interpretation of Fie may not explicitly disclose determining a baseline heart rate based at least in part on prior heart rate data for the patient. 
However, in the same field of endeavor (medical devices), Pu teaches determining a baseline heart rate based at least in part on prior heart rate data for the patient ([0043] including “Baseline heart rate is the heart rate of an individual over a baseline interval.”, [0044], [0051]-[0052], Fig. 2b; See conclusion section in which additional references showing this are provided) and an acceptable range of heart rate for a patient based at least in part on prior heart rate data for the patient ([0053]-[0054] including “For example, heart rate of 10 bpm or more above the baseline heart rate for intervals that are longer than five seconds can be established as indices of tachycardia.”, [0056] including “For example, heart rate of 10 bpm or more below the baseline heart rate for intervals that are longer than five seconds can be established as indices of tachycardia.” See also [0055], [0057]-[0058]; The recited portions disclose determining a baseline heart rate and that the high and low thresholds can be based off of the baseline heart rate which is based off of prior heart rate data)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include determining a baseline heart rate as recited in Pu in order to use it as a reference point for comparison in order to determine changes in heart rate and set additional thresholds relative to a baseline ([0043], [0051]). Additionally, combining the data capture and analysis of heart rates from Fie with the determination of a baseline based on prior data is merely combining prior art elements according to known methods to yield predictable results; the predictable result would be the determination of a baseline using known mathematical processes.

An interpretation of Fie may not explicitly disclose wherein the cap includes a user interface that is configured to provide indications of functioning of the system.  
However, in the same field of endeavor (medical devices), Cross teaches a cap (84 Fig. 3, 264/266 Fig. 4b, [0036]-[0037] see also Fig. 2a), wherein the cap is configured to releasably couple with the sensor patch to detain the control unit in the cradle ([0021]-[0022], [0036]-[0037], Fig. 1-2a, 4a-4b), and wherein the cap includes a user interface that is configured to provide indications of functioning of the system ([0036]-[0037] including “If the physician want to take a quick look at the patient's ECG waveform, the display 266 can be flipped up to the position shown in FIG. 4 b”, Figs. 2a, 4b).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include the user interface of Cross in order for the physician to take a quick look at the patients ECG waveform while the patient continues to wear the sensor/monitor ([0037]). Combining and/or substituting the elements of Fie with those of Cross is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows the “cap” and including a user interface as shown by Cross would yield the predictable result of displaying a reading. 

Regarding claim 7, an interpretation of Fie discloses a heart monitoring system, comprising: 
a processor ([0063], [0067], Figs. 12a-12b); and 
a memory having instructions stored thereon which, when executed on the processor ([0062]-[0063], [0067], Figs. 12a-12b), performs an operation comprising: 
determining an acceptable range of heart rate for a patient ([0063], [0069]-[0070], [0072]-[0073] and Fig. 15), based at least in part on prior heart rate data for the patient ([0069]-
monitoring the patient's QRS signals using the heart monitoring system to determine the patient's heart rate ([0063] including “The lead signals are coupled to an ECG characteristic analyzer 208 which defines characteristics of an ECG signal such as the QRS complex, the average beat, R-R interval and pulse rate. A suitable lead signal formatter and ECG characteristic analyzer are described in U.S. provisional patent application No. 60/954,367 (Zhou et al.), filed Aug. 7, 2007.”, [0072]); 
a sensor patch configured to be in contact with a skin surface of the patient (20 Fig. 2, [0049]-[0050], [0056]-[0057), wherein the sensor patch comprises a plurality of sensors for measuring physiologic or pathologic parameters of the patient ([0062]-[0064], [0071]-[0073], Fig. 2-5, Claims 1-5); 
a control unit comprising at least one of the processor or a second processor (Figs. 12a-12b, abstract, [0063], [0067]), wherein the control unit is releasably receivable in a cradle of the sensor patch ([0050]-[0052], Figs. 2-4), and wherein the control unit is in electrical communication with the plurality of sensors when the control unit is in the cradle (26 Fig. 2 and 36 Fig. 3b, [0051]-[0052]); and 

comparing the patient's heart rate to the acceptable range of heart rate for the patient ([0063], [0071]-[0073], Fig. 15, Claims 1-5); 
based on determining that the patient's heart rate is outside of the acceptable range, classifying one or more heartbeats of the patient as irregular ([0063], [0071]-[0073], Fig. 15, Claims 1-5); and 
determining, based on heartbeats of the patient that have been classified as irregular ([0063], [0071]-[0073], Fig. 15, Claims 1-5), that the patient's QRS signals indicate that the patient is experiencing pathological heart arrhythmia ([0063], [0071]-[0073], Fig. 15, Claims 1-5; the determination of the recited portions would indicate the person is having a pathological heart arrhythmia).  

An interpretation of Fie may not explicitly disclose determining a baseline heart rate based at least in part on prior heart rate data for the patient. 
However, in the same field of endeavor (medical devices), Pu teaches determining a baseline heart rate based at least in part on prior heart rate data for the patient ([0043] including “Baseline heart rate is the heart rate of an individual over a baseline interval”, [0044], [0051]-[0052], Fig. 2b; See conclusion section in which additional references showing this are provided) and an acceptable range of heart rate for a patient based at least in part on prior heart rate data for the patient ([0053]-[0054] including “For example, heart rate of 10 bpm or more above the baseline heart rate for intervals that are longer than five seconds can be established as indices of tachycardia.”, [0056] including “For example, heart rate of 10 bpm or more below the baseline heart rate for intervals that are longer than five 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include determining a baseline heart rate as recited in Pu in order to use it as a reference point for comparison in order to determine changes in heart rate and set additional thresholds relative to a baseline ([0043], [0051]). Additionally, combining the data capture and analysis of heart rates from Fie with the determination of a baseline based on prior data is merely combining prior art elements according to known methods to yield predictable results; the predictable result would be the determination of a baseline using known mathematical processes.

An interpretation of Fie may not explicitly disclose wherein the cap includes a user interface that is configured to provide indications of functioning of the system.  
However, in the same field of endeavor (medical devices), Cross teaches a cap (84 Fig. 3, 264/266 Fig. 4b, [0036]-[0037] see also Fig. 2a), wherein the cap is configured to releasably couple with the sensor patch to detain the control unit in the cradle ([0021]-[0022], [0036]-[0037], Fig. 1-2a, 4a-4b), and wherein the cap includes a user interface that is configured to provide indications of functioning of the system ([0036]-[0037] including “If the physician want to take a quick look at the patient's ECG waveform, the display 266 can be flipped up to the position shown in FIG. 4 b”, Figs. 2a, 4b).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include the user interface of Cross in order for the physician to take a quick look at the patients ECG waveform while the patient continues to wear the sensor/monitor ([0037]). Combining and/or substituting the elements of Fie with those of Cross is merely combining prior art elements according to known methods to yield predictable results and/or . 

Claim Rejections - 35 USC § 103
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fie in view of Cross or, in the alternative, under 35 U.S.C. 103 as obvious over Fie in view of Cross in further view of Pu.
Regarding claim 11, an interpretation of Fie discloses non-transitory computer-readable medium having instructions stored ([0062]-[0063], [0067], Figs. 12a-12b), thereon which, when executed by a processor ([0063], [0067], Figs. 12a-12b), performs an operation for detecting heart arrhythmia (abstract, [0063]) using a heart monitoring system comprising: 
determining a baseline heart rate and an acceptable range of heart rate for a patient ([0063], [0069]-[0070], [0072]-[0073] and Fig. 15); 
monitoring the patient's QRS signals using the heart monitoring system to determine the patient's heart rate ([0063] including “The lead signals are coupled to an ECG characteristic analyzer 208 which defines characteristics of an ECG signal such as the QRS complex, the average beat, R-R interval and pulse rate. A suitable lead signal formatter and ECG characteristic analyzer are described in U.S. provisional patent application No. 60/954,367 (Zhou et al.), filed Aug. 7, 2007.”, [0072]);
a sensor patch configured to be in contact with a skin surface of the patient (20 Fig. 2, [0049]-[0050], [0056]-[0057), wherein the sensor patch comprises a plurality of sensors for measuring physiologic or pathologic parameters of the patient ([0062]-[0064], [0071]-[0073], Fig. 2-5, Claims 1-5); 

a cap (30 Fig. 3a, top of “clamshell case”; [0051]), wherein the cap is configured to releasably couple with the sensor patch to detain the control unit in the cradle ([0050]-[0052], Figs. 2-4; the top of the clamshell case is releasably clips to patch).  
comparing the patient's heart rate to the acceptable range of heart rate for the patient ([0063], [0071]-[0073], Fig. 15, Claims 1-5); 
based on determining that the patient's heart rate is outside of the acceptable range, classifying one or more heartbeats of the patient as irregular ([0063], [0071]-[0073], Fig. 15, Claims 1-5); and 
determining, based on heartbeats of the patient that have been classified as irregular ([0063], [0071]-[0073], Fig. 15, Claims 1-5), that the patient's QRS signals indicate that the patient is experiencing pathological heart arrhythmia ([0063], [0071]-[0073], Fig. 15, Claims 1-5; the determination of the recited portions would indicate the person is having a pathological heart arrhythmia).  

An interpretation of Fie may not explicitly disclose wherein the cap includes a user interface that is configured to provide indications of functioning of the system.  
However, in the same field of endeavor (medical devices), Cross teaches a cap (84 Fig. 3, 264/266 Fig. 4b, [0036]-[0037] see also Fig. 2a), wherein the cap is configured to releasably couple with the sensor patch to detain the control unit in the cradle ([0021]-[0022], [0036]-[0037], Fig. 1-2a, 4a-4b), 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include the user interface of Cross in order for the physician to take a quick look at the patients ECG waveform while the patient continues to wear the sensor/monitor ([0037]). Combining and/or substituting the elements of Fie with those of Cross is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows the “cap” and including a user interface as shown by Cross would yield the predictable result of displaying a reading. 

In the alternative, an interpretation of Fie may not explicitly disclose determining a baseline heart rate. 
However, in the same field of endeavor (medical devices), Pu teaches determining a baseline heart rate ([0043] including “Baseline heart rate is the heart rate of an individual over a baseline interval”, [0044], [0051]-[0052], Fig. 2b; See conclusion section in which additional references showing this are provided) and an acceptable range of heart rate ([0053]-[0054] including “For example, heart rate of 10 bpm or more above the baseline heart rate for intervals that are longer than five seconds can be established as indices of tachycardia.”, [0056] including “For example, heart rate of 10 bpm or more below the baseline heart rate for intervals that are longer than five seconds can be established as indices of tachycardia.” See also [0055], [0057]-[0058]; The recited portions disclose determining a baseline heart rate and that the high and low thresholds can be based off of the baseline heart rate which is based off of prior heart rate data)
.

Claim Rejections - 35 USC § 103
Claim 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fie in view of Cross in further view of Pu and Klap (Tal Klap et al., US 20140046209) hereinafter Klap.
Regarding claim 3, an interpretation of Fie discloses the above.  
An interpretation of Fie may not explicitly disclose wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different times of day.  
However, in the same field of endeavor (medical devices), Klap teaches wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different times of day ([0433] see also [0172]-[0173], [0362], [0398]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include using different thresholds during different times of day as Klap recites because it is known that clinical parameters are lower during times of day when users are sleeping vs. awake and thus beneficial to use different thresholds ([0433]). Combining and/or substituting the elements of Fie with those of Klap is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows processing and analysis of the heart signals and 

Regarding claim 9, an interpretation of Fie discloses the above. 
An interpretation of Fie may not explicitly disclose wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different times of day.  
However, in the same field of endeavor (medical devices), Klap teaches wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different times of day ([0433] see also [0172]-[0173], [0362], [0398]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include using different thresholds during different times of day as Klap recites because it is known that clinical parameters are lower during times of day when users are sleeping vs. awake and thus beneficial to use different thresholds ([0433]). Combining and/or substituting the elements of Fie with those of Klap is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows processing and analysis of the heart signals and adjusting threshold due to the time of day as discussed by Klap predictably results in different thresholds being applied.

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fie in view of Cross in further view of Klap or, in the alternative, under 35 U.S.C. 103 as obvious over Fie in view of Cross in further view of Pu and Klap.
 Regarding claim 13, an interpretation of Fie discloses the above. 

However, in the same field of endeavor (medical devices), Klap teaches wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different times of day ([0433] see also [0172]-[0173], [0362], [0398]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include using different thresholds during different times of day as Klap recites because it is known that clinical parameters are lower during times of day when users are sleeping vs. awake and thus beneficial to use different thresholds ([0433]). Combining and/or substituting the elements of Fie with those of Klap is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows processing and analysis of the heart signals and adjusting threshold due to the time of day as discussed by Klap predictably results in different thresholds being applied.

Claim Rejections - 35 USC § 103
Claim 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fie in view of Cross in further view of Pu and Pisani (Justin Pisani et al., US 20100063365) hereinafter Pisa.
Regarding claim 4, an interpretation of Fie discloses the above. An interpretation of Fie may not explicitly disclose wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different levels of activity of the patient.  
However, in the same field of endeavor (medical devices), Pisa teaches wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different levels 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include adjusting threshold based on activity of the user as recited in Pisa in order to reduce the rate of false alarms and properly apply threshold related to the levels of activity ([0179], [0254]). Combining and/or substituting the elements of Fie with those of Pisa is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows processing and analysis of the heart signals and adjusting threshold due to users activity level as discussed by Pisa predictably results in different thresholds being applied.

Regarding claim 10, an interpretation of Fie discloses the above. An interpretation of Fie may not explicitly disclose wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different levels of activity of the patient.  
However, in the same field of endeavor (medical devices), Pisa teaches wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different levels of activity of the patient ([0044] including “the thresholds and configurable data may be modifiable for a type of range of activities or environments”, [0253]-[0254] see also [0045]-[0054]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include adjusting threshold based on activity of the user as recited in Pisa in order to reduce the rate of false alarms and properly apply threshold related to the levels of activity ([0179], [0254]). Combining and/or substituting the elements of Fie with those of Pisa is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows .


Claim Rejections - 35 USC § 103
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fie in view of Cross in further view of Pisa or, in the alternative, under 35 U.S.C. 103 as obvious over Fie in view of Cross in further view of Pu and Pisa.
Regarding claim 14, an interpretation of Fie discloses the above. An interpretation of Fie may not explicitly disclose wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different levels of activity of the patient.  
However, in the same field of endeavor (medical devices), Pisa teaches wherein the baseline heart rate and acceptable range of heart rate for the patient include different values for different levels of activity of the patient ([0044] including “the thresholds and configurable data may be modifiable for a type of range of activities or environments”, [0253]-[0254] see also [0045]-[0054], [0311]-[0312]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fie to include adjusting threshold based on activity of the user as recited in Pisa in order to reduce the rate of false alarms and properly apply threshold related to the levels of activity ([0179], [0254]). Combining and/or substituting the elements of Fie with those of Pisa is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; ie Fie shows processing and analysis of the heart signals and adjusting threshold due to users activity level as discussed by Pisa predictably results in different thresholds being applied.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130116533 [0057]; US20150335288 – [0328]-[0329]; US20150148691 – [0072]-[0078]; US 20060264767 – [0010], [0026], Claim 8; US 20090216141 see [0085] which recites determining a “baseline value” based on an average of previous values.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 January 2022